Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 08-1157

        COLETTE MBOMY LIGOUSSOU; AUGUSTIN PAUL LIGOUSSOU,

                              Petitioners,

                                     v.

              MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                               Respondent.


                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                        Lynch, Chief Judge,
                 Selya and Lipez, Circuit Judges.



     Gina M. Gebhart, Bonnie S. McGuire, Heather S. Crall, and
Ropes & Gray LLP on brief for petitioners.
     Greg D. Mack, Senior Litigation Counsel, Office of Immigration
Litigation, Gregory G. Katsas, Acting Assistant Attorney General,
Civil Division, Terri J. Scadron, Assistant Director, Office of
Immigration Litigation, on brief for respondent.



                           October 27, 2008
              PER CURIAM.     Colette Ligoussou, of the Central African

Republic   ("CAR"),      petitions     for    review      of   the     denial   of   her

application,     filed    for   herself      and    her    husband,      for    asylum,

withholding of removal, and relief under the Convention Against

Torture.

              We do not repeat here the familiar legal structure for

judicial review of such claims, which is set forth in numerous

opinions of this court. See, e.g., Kechichian v. Mukasey, 535 F.3d

15 (1st Cir. 2008).          It suffices to say Ligoussou must establish

there was some material error of law by the immigration agency or

that the evidence before the immigration agency compelled the

granting of the relief she seeks.             We have reviewed the record and

the arguments.

              We start with Ligoussou's objection that her hearing

before the Immigration Judge ("IJ") did not comport with the due

process requirements of the Constitution.                      The case started in

Boston   on    March   30,    2005,    and    the   hearing      was    continued     to

September 23, 2005, when the parties appeared, without objection,

by tele-video conference.        In her petition, Ligoussou contends the

conduct of the hearing by video conference itself violated due

process, the hearing was conducted by a hostile IJ in a manner

which    prevented     her    from    communicating        her    story,    and      that

translation errors added to the problem. There were, though, never

any objections made to the IJ to this effect.                           The Board of


                                        -2-
Immigration Appeals ("BIA") correctly ruled that it is well settled

that IJs may conduct video conferences to the same extent they

conduct   hearings   with   witnesses     present.    See   8   C.F.R.

§ 1003.25(c).   The BIA rejected the other arguments that Ligoussou

was deprived of a fair hearing.         Our own review of the record

confirms the BIA's view.    As the BIA stated:

          Further, the Immigration Judge's insistence
          that    the     lead    respondent     testify
          chronologically, the nature of his questioning
          of the lead respondent, and his efforts to
          ensure the lead respondent's responsiveness to
          questions     constituted      the     routine
          administration of court proceedings that did
          not offend principles of fundamental fairness,
          deprive the lead respondent of an opportunity
          to meaningfully present her case, or otherwise
          cause a deficiency in the record. See, e.g.,
          Laurent v. Ashcroft, 359 F.3d 59, 62-63 (1st
          Cir. 2004).

We add there is nothing unfair in an IJ, especially one who has

spent hours reviewing the written materials in a case, urging that

the testimony of the petitioner get to the heart of the matter of

persecution and proceed in a chronological fashion.     The argument

that Ligoussou's due process rights were violated fails.

          Turning to the merits, the IJ supportably found that

Ligoussou was not credible on a number of her statements in her

account of why she feared persecution, and additionally found she

lacked for corroborating evidence, although such evidence would not

have been difficult to obtain.     Colette Ligoussou was the only

witness offered by petitioners.    The lack-of-credibility finding


                                 -3-
was based on direct contradictions and unexplained discrepancies in

her testimony, and on observation of her demeanor.    Our own review

of the record confirms the BIA's upholding of the IJ's adverse

credibility finding and that the inconsistencies were material and

central to Ligoussou's claim.    The declaration of her psychiatrist

does not require a different outcome.

            Because Ligoussou was not credible, it was entirely

correct for the IJ to require her to provide corroboration.        8

C.F.R. § 1208.13.    Corroboration was far from difficult, she had

family in both France and the CAR in a position to verify her

accounts of persecution, were they true.    It was her choice not to

call her husband as a witness.

            Moreover, Ligoussou voluntarily returned to the CAR in

April 2001 after the supposed persecution.     She also left the CAR

with government permission in November 2001.    The record certainly

does not compel the conclusion that she suffered persecution.

            The BIA found that Ligoussou did not raise the issue of

the IJ's denial of voluntary departure in her appeal of the IJ's

decision.   Since the BIA was correct in finding the issue had been

waived, we are consequently precluded from addressing it.    Sela v.

Mukasey, 520 F.3d 44, 47 (1st Cir. 2008).

            The petition is denied.




                                 -4-